DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
The amendment filed 1/5/2022 has been entered.  Claims 2-7, 11, 13-16, 19, 26-29 have been canceled.  Claims 1, 8-10, 12, 17-18, 20-25 and 30-35 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 8-10, 12, 17-18, 20-25 and 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9, 17, 24, and 25 now recite the limitation “which polyol has a number average molecular weight within a range exceeding 10,000 to 30,000”, however, the original disclosure at the time of filing does not support the specific exclusion of the 10,000 endpoint which by exclusion thereof implies a difference in the invention at polyol number average molecular weight exceeding 10,000 to 30,000 from the invention described in the original disclosure at a number average molecular weight of 8,000 to 30,000 and more preferably 10,000 to 26,000 including the 10,000 endpoint.  The remaining dependent claims do not remedy the above and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
Claims 1, 8-10, 12, 17, 18, 20-25 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US2009/0130407) in view of Simons (USPN 8,933,188), for generally the reasons recited in the prior office action and restated below with respect to the amended claims wherein it is further noted that Simons discloses that the Component B comprises a high functionality polyol, a lower functionality polymeric polyol, and optionally up to 15% by weight of one or more monomeric polyols containing two or three hydroxyl groups per molecule such as glycerol and trimethylolpropane (reading upon the claimed component (iii), particularly as recited in instant claims 24-25 and 30-35; Col. 10, line 66 - Col. 11, line 3); wherein the amount of the high functionality polyol is not critical and is typically 15wt% to no greater than 75wt% of Component B, and the lower functionality polymeric polyol has two or three hydroxyl groups per molecule, a number average molecular weight of from about 200 to about 10,000 (overlapping the claimed number average molecular weight “within a range exceeding 10,000 to 30,000” given that “about 10,000” includes values above 10,000 reading upon the “exceeding 10,000” limitation), and may be for example, any of such compounds known in the art including difunctional and trifunctional polyester polyols, polyether polyols and polyester ether polyols, thereby reading upon the claimed component (i) as recited in amended claims 1, 9, 17, 24, and 25 (Col. 9, lines 31-54).  Simons also discloses that the amounts of Component A and Component B used in the laminating adhesive systems will generally be adjusted so as to provide an NCO/active hydrogen equivalent ratio in the range from about 1:1 to 10:1, and given that the active hydrogen includes the reactive hydroxyl (OH) groups of the lower functionality polymeric polyol disclosed by Simons reading upon the claimed polyol of component (i), Simons clearly teaches an equivalent ratio reading upon and/or rendering obvious the claimed [NCO]/[OH] range of 10 to 25 (Entire document, particularly Col. 3, lines 39-63; Cols. 7-Col. 10, line 30).  Hence, in the absence of any clear showing of criticality and/or unexpected results with regards to the added ranges for the polyol number average molecular weight and the equivalent [NCO]/[OH] ratio, the Examiner maintains that the claimed invention would have been obvious over the teachings of Hata in view of Simons as further discussed in detail below.
As discussed in the prior office action, Hata discloses a packaging material for shaped/molded battery cases, particularly for lithium-ion secondary batteries (e.g. “power storage device” as in instant claims 1, 9 and 17, as well as in instant claims 21-23) formed by deep drawing, comprising a heat resistant resin oriented film layer 2 constituting an outer layer, particularly an oriented polyamide or oriented polyester film; integrally laminated on an upper surface of an aluminum foil layer 4 via a first adhesive layer 5 (as an outer side adhesive agent); and a thermoplastic resin non-oriented film layer 3 constituting an inner layer, particularly a heat sealing polyolefin, integrally laminated on a lower face of the aluminum foil layer 4 via a second adhesive layer 6 (as an inner side adhesive agent); wherein the heat resistant resin oriented film layer 2 has a shrinkage percentage for a test piece of 10cm x 10cm heated in 95ºC hot water for 30 minutes, of 2 to 20%, preferably 5 to 10%, reading upon the claimed hot water shrinkage rate of 1.5% to 12%; and the packaging material is formed into a three-dimensional shape by deep drawing such that the thermoplastic resin layer 3 is arranged as an inner layer or faced inwardly into the three-dimensional shape (Entire document, particularly Abstract; Paragraphs 0001, 0008-0013, 0017, and 0029-0034; Examples.)  Hata discloses that the first adhesive layer 5, as an outer side adhesive agent, is not specifically limited but is preferably a urethane series adhesive layer made of a urethane series two-component adhesive such that forming can be performed more sharply (Paragraph 0043), and generally discloses examples wherein the packaging material is produced by preparing a laminated product comprising the above recited layers utilizing a urethane series adhesive 5 applied with a gravure roll and dried to some degree by heat prior to laminating a biaxially oriented nylon, polyethylene naphthalate (PEN) or polyethylene terephthalate (PET) film as the heat resistant resin oriented film layer 2 thereon, and then shaping the packaging material into a three-dimensional shape by deep drawing (Paragraph 0031, Examples).  
Hence, with regards to the claimed inventions as recited in instant claims 1, 9 and 17, Hata differs from the claimed inventions in that Hata does not specifically recite that the two-component urethane series adhesive as the outer side adhesive layer has been formed from a reaction mixture as recited in instant claims 1, 9 and 17, and that the prepared laminate is subjected to an aging processing step as recited in instant claims 9 and 17 for curing the adhesive layers prior to molding the packaging material.  However, Simons discloses a two component urethane laminating adhesive for laminating a polymeric film or metallic foil to another polymeric film or metallic foil such as an aluminum foil, particularly for packaging purposes, comprising two co-reactive components - Component A which comprises an isocyanate-functionalized component having two or more isocyanate groups per molecule (reading upon the claimed component (ii), Col. 2, lines 50-53); and Component B which comprise both a high functionality polyol such as polyester polyols or polyether polyols having four or more hydroxyl groups per molecule (Col. 7, line 5-Col. 9, line 14), and a lower functionality polymeric polyol having two or three hydroxyl groups per molecule, for example, a polymeric polyol having a number average molecular weight of from about 200 to about 10,000, including polyether polyols and polyester ether polyols (reading upon the claimed component (i), Col. 9, line 40-Col. 10, line 13), and optionally up to 15% by weight of one or more monomeric polyols containing two or three hydroxyl groups per molecule such as trimethylolpropane (i.e. an aliphatic compound having a plurality of functional groups capable of reacting with an isocyanate group in one molecule and a molar mass of 134.17 g/mol reading upon the claimed number average molecular weight within the range of 100 to 1,000) and glycerol (i.e. glycerin; thus reading upon the claimed component (iii), particularly as recited in instant claims 24-25 and 30-35; Col. 10, line 66 - Col. 11, line 3); wherein the urethane adhesive provides improved properties over other two-component urethane adhesives including reduced tendency to generate mist when being used in a laminating operation, ability to use high speed adhesive application thereby permitting more efficient use of plant equipment, and the ability to provide the adhesive as a solventless laminating adhesive applied at 100% solids wherein the addition of solvent and/or water are optional thereby eliminating the need for a drying step (Abstract; Col. 1, lines 5-50; Col. 2, lines 12-38 and 50-61; Col. 7, line 4-Col. 9, line 30; Col. 9, line 40-Col. 10, line 13; Col. 10, line 61-Col. 11, line 3; Col. 11, lines 4-41 and 53-55; and Col. 12, lines 5-21 and 50-55).  Simons discloses that after preparing a laminate utilizing the urethane adhesive composition as an adhesive layer between a first film/foil and a second film/foil, such as a PET film or an aluminum foil (e.g. as in Hata), by applying the two component adhesive composition containing the above Components A and B and optional additives to the surface of one or both of the two films/foils by conventional methods such as by rollers (Col. 11, lines 4-64), it is desirable to heat the laminate at an elevated temperature of about 40ºC to about 100ºC so as to accelerate full curing of the adhesive composition providing a chemically cured adhesive layer through the reaction of the formulation constituents containing isocyanate groups and the constituents containing hydroxyl or active hydrogen groups (Col. 12, lines 1-44), thereby reading upon the claimed aging processing step of instant claims 9 and 17, as well as the claimed step of preparing a curing outside adhesive agent as recited in instant claim 17.  Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the two-component urethane adhesive formulation disclosed by Simons comprising constituents reading upon the claimed (i) polyol, (ii) polyfunctional isocyanate compound, and (iii) aliphatic compound having a plurality of functional groups capable of reacting with an isocyanate group in one molecule, as the two-component urethane adhesive in the invention taught by Hata for the first or outer side adhesive layer 5, thereby reducing the tendency to generate mist in the laminating operation and allowing for high speed, solventless application without the need for a drying step, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way, and thus rendering the invention as recited in instant claim 1 as well as instant claims 9 and 17 given that the accelerating curing step disclosed by Simons would read upon the claimed “aging processing step” as discussed above, obvious over the teachings of Hata in view of Simons.
With regards to instant claims 8 and 18 which depend upon instant claim 1, the limitations of which have been discussed in detail above, it is further noted that although Simons does not specifically disclose that the resulting cured adhesive has a Young’s modulus as instantly claimed, given that the cured adhesive layer disclosed by Simons is formed from an adhesive composition comprising the same constituents as in the instantly claimed invention, it would have been obvious to one having ordinary skill in the art to reasonably expect a cured film produced from the adhesive disclosed by Simons as the outer adhesive layer in the invention taught by Hata to exhibit a Young’s modulus within the claimed range and/or one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum constituents and equivalent ratio of NCO/active hydrogen as taught by Simons (Col. 10, lines 27-54) to provide the desired cured film properties for a particular end use of the invention taught by Hata in view of Simons, including desired flexibility and/or other mechanical properties, particularly given the teachings of Simons as discussed above.
With regards to instant claim 10, in addition to the discussion above with respect to instant claim 9, Hata discloses that the second or inner side adhesive layer 6 is not specifically limited and may be, “[f]or example, an adhesive layer made of resin containing urethane series resin, acrylic resin or thermoplastic elastomer, or acid-modified polyolefin”, and hence it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any acrylic resin adhesive for the inner side adhesive 6 of Hata, wherein a thermosetting type acrylic adhesive is an obvious type of acrylic adhesive in the art and would have been obvious based upon the teachings of Hata in view of Simons, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 12, in addition to the discussion above with respect to instant claim 1, Hata discloses that the thermoplastic resin non-oriented film layer 3 is preferably polyethylene, polypropylene, olefin series copolymer or acid modification thereof, or ionomer, with examples utilizing polypropylene (Paragraph 0039), and given that Hata also discloses that the heat resistant resin oriented film layer 2 is preferably a biaxially-oriented polyamide film, a biaxially-oriented PEN film, or a biaxially-oriented PET film (Paragraph 0031), which are also utilized in the examples, Hata provides a clear teaching and/or suggestion that the “heat-resistant resin layer” has a melting point higher than the thermoplastic resin layer as the “heat-fusible resin layer” by at least 10ºC or 20ºC or higher, given that these polymers are the same as those disclosed for the corresponding layers in the instant invention and given known melting temperatures for the polymers disclosed by Hata for these layers, thereby rendering instant claim 12 obvious over the teachings of Hata in view of Simons given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 20, Hata discloses that the heat resistant resin oriented film layer 2 can be a single layer or multiple layers (Paragraph 0041) and given that Simons discloses that the urethane adhesive may be applied to both substrate surfaces as discussed above, the teachings of Hata in view of Simons would suggest a layer containing a urethane resin (e.g. an inner layer of a multiple layer heat resistant resin oriented film 2 comprising urethane adhesive separate from the urethane adhesive coating provided on the adjacent metal foil) arranged between the heat-resistant resin layer and the outer side adhesive layer as instantly claimed, thereby rendering instant claim 20 obvious over the teachings of Hata in view of Simons.
With regards to instant claims 21-23, as noted above, Hata discloses that the packaging material is for shaped/molded battery cases, particularly for lithium-ion secondary batteries, and thus a packaged lithium-ion secondary battery and method of packaging the lithium-ion secondary battery as a power storage device into the packaging material as broadly recited in instant claims 21-23 would have been obvious over the teachings of Hata in view of Simons.
With regards to instant claims 24-25 and 30-35, as discussed in detail above with regards to instant claims 1, 9 and 17 from which claims 24-25 and 30-35 depend, Simons discloses that the Component B, as the polyol or active hydrogen component reactive with the isocyanate groups of Component A, may comprise up to 15wt% of one or more monomeric polyols containing two or three hydroxyl groups per molecule such as trimethylolpropane, reading upon the claimed component trimethylolpropane of instant claims 24-25 as well as the claimed aliphatic compound having a number average molecule weight within a range of 100 to 1,000 as recited in instant claims 30-32, and “not neopentyl glycol or 1,6-hexanediol” as recited in instant claims 33-35 (Col. 10, line 66 - Col. 11, line 3).  Simons also discloses, as discussed in detail above, that the Component B may comprise a polyether polyol reading upon the claimed polyether polyol as component (i) as recited in instant claims 24-25, and that Component A, in general, contains at least one compound having two or more isocyanate groups per molecule, and although Simons discloses that in one embodiment, the isocyanate-functional compound may be a polyurethane prepolymer produced by reacting a polyol with an excess of polyisocyanate such with 4,4-diphenylmethane diisocyanate (MDI) and the isomers of the isomers of tolylene diisocyanate (TDI), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any of the polyisocyanate compounds disclosed by Simons having two or more isocyanate groups per molecule, such as 4,4-diphenylmethane diisocyanate (MDI) and the isomers of the isomers of tolylene diisocyanate as the at least one compound having two or more isocyanate groups per molecule, reading upon the claimed diisocyanate compounds as recited in instant claims 24-25.  Hence, Simons teaches and/or suggests a reaction mixture that contains components as recited in instant claims 24-25 as well as instant claims 30-35, thereby rendering the claimed invention as recited in instant claims 24-25 and 30-35 obvious over the teachings of Hata in view of Simons given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US2009/0130407) in view of Simons (USPN 8,933,188), as applied above to instant claims 1, 8-10, 12, 17, 18, 20-25 and 30-35, and in further view of Kaibin (US2014/0370368).  The teachings of Hata in view of Simons discussed in detail above, and although Hata in view of Simons does not specifically disclose a cured film formed from the urethane adhesive as an outer adhesive layer having a Young’s modulus as instantly claimed as discussed in detail above, it is further noted that Kaibin discloses a similar packaging material for a molded battery case, particularly for lithium ion secondary batteries as in the teachings of Hata, having the same layer structure and general layer materials as in the teachings of Hata, including an outer adhesive layer formed from a two-component urethane adhesive as in Hata, which is similar to the two-component urethane adhesive composition disclosed by Simons; and wherein Kaibin specifically discloses that to obtain good formability of the molding packaging material and good bond strength between the layers, it is preferable that the Young’s modulus of the cured polyurethane adhesive film is preferably 70 to 400 MPa, especially preferably 100 to 300 MPa, thereby reading upon the claimed Young’s modulus ranges as recited in instant claims 8 and 18 (Kaibin: Entire document, particularly Abstract, Figs. 1 and 4A; Paragraphs 0001, 0047-0050, 0052-0053, 0055, 0056-0066, and 0069-0073).  Hence, given that Kaibin is directed to the same intended end use as disclosed by Hata, one having ordinary skill in the art would have been motivated to provide the urethane composition as taught by Simons for use as the outer adhesive layer in the invention taught by Hata such that the cured adhesive film has a Young’s modulus as disclosed by Kaibin, thereby further rendering the invention as recited in instant claims 8 and 18 obvious over the teachings of Hata in view of Simons and in further view of Kaibin given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive with respect to the obviousness rejections based upon Hata in view of Simons as well as Hata in view of Simons and in further view of Kaibin, particularly in light of the additional remarks above with regard to the teachings of Simons as applied to the amended claims.  Specifically, the Applicant argues that “the number average molecular weight of the polyol described in Simons is [allegedly] 10,000 or less, preferably 5,000 or less, and even more preferably 3,000 or less, with significant guidance toward the lower end of this range, i.e. away from the claims herein” (see page 9 of the response).  The Applicant argues that “the polyols of Simons are [allegedly] clearly different from the polyols of the claims herein, which recite a number average molecular weight being within a range exceeding 10,000 to 30,000” and that “all disclosure, including the preferences, in Simons [allegedly] clearly point away from an approach to making the polyol having a number average molecular weight within a range exceeding 10,000 to 30,000” as instantly claimed.  However, the Examiner respectfully disagrees and first notes that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  It is also noted that the number average molecular weight of the polyol described in Simons is not “10,000 or less” as argued by the Applicant given that Simons clearly recites, “Particularly suitable polyether polyols are those having a molecular weight from about 100 to about 10,000”, as evident from the section of Col. 4 copied by the Applicant on Page 9, such that the range of “about 100 to about 10,000” is clearly a non-limiting preferred range based upon the “particularly suitable” recitation.  Further, even if the “about 100 to about 10,000” range is interpreted as being a required range for the polyether polyols, it is noted that “about 10,000” includes values below and above 10,000 such that the “particularly suitable” range disclosed by Simons overlaps the claimed range of “exceeding 10,000 to 30,000”, and per MPEP § 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of ‘about 1-5%’ while the claim was limited to ‘more than 5%.’ The court held that ‘about 1-5%’ allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of ‘50 to 100 Angstroms’ considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].’ The court stated that ‘by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.’)  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.  Hence, in the absence of any clear showing of criticality and/or unexpected results with regards to the claimed number average molecular weight range, Applicant’s arguments are not persuasive.
The Applicant also argues that “Simons does not appear to render obvious the claims recited equivalent ratio [NCO]/[OH] especially when considering the claims as a whole” (see second to last paragraph on page 10 of the response), however, the Examiner respectfully disagrees and again notes, as discussed in detail above, that Simons specifically discloses that the amounts of Component A and Component B used in the laminating adhesive systems will generally be adjusted so as to provide an NCO/active hydrogen equivalent ratio in the range from about 1:1 to 10:1, and given that the active hydrogen includes the reactive hydroxyl (OH) groups of the lower functionality polymeric polyol disclosed by Simons reading upon the claimed polyol of component (i), Simons clearly teaches an equivalent ratio reading upon and/or rendering obvious the claimed [NCO]/[OH] range of 10 to 25 given again that a prima facie case of obviousness exists where the claimed ranges overlap ranges disclosed by the prior art.
Hence, Applicant arguments are not persuasive and the Examiner takes the position that the claimed invention as amended is unpatentable over the teachings of Simons for the reasons discussed in detail above.
Any rejection from the prior art not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 1/5/2022.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pela (US2017/0369632) discloses a polyurethane laminating adhesive for metal foils and/or polymer films, comprising an isocyanate-containing prepolymer as a binder component and a hardener component comprising an OH-terminated polyester or known polyester polyols, and/or one or more monomeric polyols such as glycerol and aliphatic alcohols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 7, 2022